Title: To John Adams from Samuel Adams Wells, 10 July 1819
From: Wells, Samuel Adams
To: Adams, John


				
					Respected Sir,
					Boston July 10. 1819
				
				I intended, before this, to have done myself the honor of visiting you, personally to make my acknowledgments for the letter which you were so obliging as to furnish me to the President of the United States: but having been so much occupied since I received it, that I have not been able to do myself that pleasure. Permit me now, dear Sir, to return you my most grateful thanks for the kind and friendly manner in which you have been pleased to write in my behalf: and the manner in which you have spoken of my grandfather lays me under still heavier obligations.—In one of your letters, you observed, that the “name of Adams is not affected in the United States” I hope the late celebration of our independence will have a tendency to remove such an impression. The clouds of passion and of party are passing away, and the objects of National gratitude are gradually approaching the public eye in their real magnitude.—I do myself the honor to transmit for your acceptance an impression of an Oration which was delivered at the request of the republican Citizens of this town. I have therein endeavoured to do justice to New England, and to Massachusetts in particular: no Country has a better foundation whereon to build a National character. I feel it to be a duty which we all owe to our ancestors, to ourselves and to posterity, to place Massachusetts in a position to which she is entitled. To do this we must respect our great men. This State has furnished many that were truly great: it is they who make a nation great. A people who do not venerate their memories, can never as a people rise to greatness; because insensibility to patriotism proves  the absence of that sublime passion, which generates great and noble sentiments in the mind.If the course that I have pursued in that address should have a tendency to awaken those feelings which have so long been asleep, I shall feel as if I had performed a duty that I hope will hereafter be more successfully and ably executed by others.—I have the honor, to be with great respect, & veneration, Your obliged friend and Kinsman
				
					Samuel Adams Wells
				
				
			